                   Case 7:20-cv-00342-GEC Document 14 Filed 08/04/20 Page 1 of 3 Pageid#: 49




                                            IN THE UNITED STATES DISTRICT COURT
                                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                                     ROANOKE DIVISION

                      DANIEL NOTESTEIN, BLOCKTRADES
                      INTERNATIONAL, LTD., ANDREW
                      CHANEY, SZYMON LAPINSKI, ADAM
                      DODSON, ELMER LIN, DANIEL HENSLEY,
                      MICHAEL WOLF, MATHIEU GAGNON, and
                      MARTIN LEES,

                                                    Plaintiffs/Counter-
                                                    Defendants,

                             v.                                                     Civil Action No. 7:20CV00342
                      BITTREX, INC.,

                                                    Defendant/Counter-
                                                    Plaintiff
                      J. DOES, and

                                                    Defendants

                      STEEMIT, INC.

                                                   Third-Party
                                                   Defendant

                         MOTION TO DEPOSIT DISPUTED CRYPTOCURRENCY INTO THE COURT
                                                  REGISTRY

                            Defendant/Counter-Plaintiff Bittrex Inc. (“Bittrex”), by counsel, pursuant to 28 U.S.C. §

                     1335(a)(2) and Federal Rule of Civil Procedure 67, files this Motion to Deposit Cryptocurrency

                     into the Court Registry to allow Bittrex to deposit certain Steem and Steem-Backed Dollars, two

                     types of cryptocurrencies, into the court registry. For the reasons set forth in the accompanying

                     memorandum, Bittrex respectfully requests that the Court grant its Motion and accept the

                     Disputed Steem from Bittrex and allow it to be deposited into the court registry, such that Bittrex

                     can be dismissed from a dispute in which it has no interest.
WOODS ROGERS PLC
ATTORNEYS AT LAW
                   Case 7:20-cv-00342-GEC Document 14 Filed 08/04/20 Page 2 of 3 Pageid#: 50




                                                  Respectfully submitted,

                                                  BITTREX, INC.

                                                  By:/s J. Benjamin Rottenborn
                                                          Of Counsel

                                                  Gregory J. Hollon, WSBA No. 26311
                                                  (pro hac vice pending)
                                                  Claire Martirosian, WSBA No. 49528
                                                  (pro hac vice pending)
                                                  McNAUL EBEL NAWROT & HELGREN PLLC
                                                  600 University Street, Suite 2700
                                                  Seattle, Washington 98101
                                                  Phone: (206) 467-1816
                                                  Fax: (206) 624-5128
                                                  ghollon@mcnaul.com
                                                  cmartirosian@mcnaul.com


                                                  J. Benjamin Rottenborn (VSB No. 84796)
                                                  WOODS ROGERS PLC
                                                  P.O. Box 14125
                                                  10 South Jefferson Street, Suite 1400
                                                  Roanoke, Virginia 24011
                                                  Telephone: (540) 983-7540
                                                  brottenborn@woodsrogers.com

                                                  Counsel for Defendant Bittrex, Inc.




WOODS ROGERS PLC
ATTORNEYS AT LAW




                                                       Page 2 of 3
                   Case 7:20-cv-00342-GEC Document 14 Filed 08/04/20 Page 3 of 3 Pageid#: 51




                                                     CERTIFICATE OF SERVICE

                             I, the undersigned, hereby certify that a true and correct copy of the foregoing was served
                     via the CM/ECF system on the individuals listed below on August 4, 2020:

                            Michelle C. F. Derrico, Esq. (VSB 34037)
                            Richard L. Derrico, Esq. (VSB 33442)
                            Copenhaver, Ellett & Derrico
                            30 Franklin Road, SW, Suite 200
                            Roanoke, VA 24011
                            (540) 343-9349
                            (540) 342-9258 Facsimile
                            michelle@cecd.roacoxmail.com
                            rick@cecd.roacoxmail.com

                                    Counsel for Plaintiffs

                                                                  /s J. Benjamin Rottenborn
                                                                  Counsel for Defendant




WOODS ROGERS PLC
ATTORNEYS AT LAW




                                                                Page 3 of 3
